Citation Nr: 0942736	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim under 38 U.S.C.A. § 6103(a) due to 
forfeiture of Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served with the Recognized Guerrillas from March 
1, 1945 to January 15, 1946, and with the Regular Philippine 
Army from January 16, 1946 to February 2, 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to warrant a 
revocation of forfeiture of VA benefits under 38 U.S.C.A. § 
6103(a).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2001 administrative decision, the RO 
determined that the Veteran had forfeited all rights to VA 
benefits because of fraudulent medical evidence submitted in 
connection with his claims of whether new and material 
evidence has been received to reopen a claim of service 
connection for pulmonary tuberculosis and service connection 
for heart enlargement.  

2.  In a March 2002 forfeiture decision, the Veterans 
Benefits Administration, Compensation and Pension Service, 
declared the Veteran to have forfeited all rights, claims, 
and benefits to which he might otherwise be entitled to under 
the laws administered by VA.  

3.  In a November 2003 decision, the Board determined that 
the forfeiture against the Veteran was proper under 
38 U.S.C.A. § 6103(a).  The decision is final.  

4.  The evidence received since the November 2003 Board 
decision is duplicative, cumulative, and redundant of 
evidence previously considered, and is not related to the 
pertinent unestablished facts necessary to substantiate the 
claim for revocation of forfeiture of VA benefits under 
38 U.S.C.A. § 6103(a).  


CONCLUSION OF LAW

The November 2003 Board decision that determined the 
forfeiture against the Veteran was proper under 38 U.S.C.A. § 
6103(a) is final, and evidence received since that decision 
is not new and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision  

Under VA law, whoever knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper concerning any claim for 
benefits under any of the laws administered by VA (except 
laws pertaining to insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws pertaining to insurance benefits).  See 38 
U.S.C.A. § 6103(a) [formerly 38 U.S.C.A. § 3503(a)]; 38 
C.F.R. § 3.901.  

In an October 1955 rating decision, the RO denied service 
connection for chest pains and hemorrhoids.  In the rating 
decision, the RO determined that there was no medical 
evidence submitted to show pulmonary tuberculosis or 
hemorrhoids during the Veteran's military service or 
thereafter.  The Veteran was notified of the denial in an 
October 1955 letter, including his appeal rights, and he did 
not appeal the decision.  Thus, it became final.  

In January 2000, the Veteran submitted an informal claim to 
reopen his service connection claim for pulmonary 
tuberculosis and a new service connection claim for heart 
enlargement.  In support of his claims, the Veteran submitted 
private medical records and statements from Raymund Thaddeus 
B. Veloria, M.D., of the Veloria Medical Clinic of Manaoag, 
Pangasinan, Philippines.  Specifically, in a June 2000 
medical certificate, Dr. Veloria states that he treated and 
examined the Veteran from February 1, 2000 to June 6, 2000, 
for moderately advanced pulmonary tuberculosis and heart 
enlargement.  He explained that the Veteran exhibited 
symptoms of body weakness, body malaise, night sweats, fever, 
loss of appetite, chest pains, difficulty breathing, rales 
and wheezes over both lung fields, and frequent coughs and 
colds due to "residual causes during World War II and his 
whole military service."  Due to Dr. Veloria's medical 
conclusion without complete rationale and supporting 
evidence, a September 2000 letter was sent to him by the RO 
requesting that he submit treatment records to support his 
conclusion that the Veteran's pulmonary tuberculosis and 
heart enlargement are the result of his military service.  
The RO did not receive a response from Dr. Veloria; however, 
the Veteran submitted two private medical records from his 
treatment at the Veloria Medical Clinic, dated January 2000.  
Upon comparison of the documents, the RO noted that the 
Veteran's discharge dates from the clinic varied, different 
treatments were performed on the same dates, and the 
temperature recordings at various intervals did not match.  
Because of several discrepancies associated with the two 
private medical records, the RO requested a field examination 
to determine the validity of the submitted medical evidence.  

Pursuant to the May 2001 Report of Field Examination, the 
Veteran was interviewed regarding the submitted medical 
evidence.  At his April 2001 deposition, the Veteran 
testified that the private treatment records he submitted to 
VA were fraudulent documents.  He admitted that he was never 
confined at Veloria Clinic, which isn't a clinic, but a 
"small room inside the garage of the house of Dr. Veloria in 
Manaoag, Pangasinan."  He explained that he asked Dr. 
Veloria to give him medical evidence "so it would appear" 
that he was suffering from enlargement of the heart and 
pulmonary tuberculosis, and he submitted this information 
without the assistance of another person.  This was further 
supported by Dr. Veloria's March 2001 statement confirming 
that the two private medical records issued to the Veteran 
are "without basis" because he never treated him, and he 
was never confined at his medical clinic.  Dr. Veloria added 
that he only wrote the fraudulent documents for 
"humanitarian [and] political reasons."  

In a June 2001 proposed administrative decision, it was 
determined that the Veteran knowingly and intentionally 
submitted false and fraudulent medical evidence to support 
his claim for benefits, in that he was neither treated nor 
confined at the Veloria Medical Clinic.  The RO issued the 
final administrative decision in September 2001, and referred 
the case to the director of Compensation and Pension Service 
for consideration of forfeiture.  Prior to a decision from 
Compensation and Pension Service, the Veteran testified at an 
August 2001 decision review officer (DRO) hearing that 
although he asked Dr. Veloria to prepare a medical 
certificate in support of his claims, he did not know the 
specifics of the medical certificates.  The Veteran explained 
that Dr. Veloria did not explain to him what was in the 
records, and he just affixed his signature with "no 
knowledge about the contents of the . . . medical 
certificate[s]."  

Thereafter, taking into consideration, the overall evidence 
of record, including the Veteran's testimony at the August 
2001 hearing, in the March 2002 forfeiture decision, the 
director of Compensation and Pension service determined that 
the Veteran had forfeited all rights, claims, and benefits to 
which he might otherwise be entitled under the laws 
administer by VA under 38 U.S.C.A. § 6103(a) because he 
presented fraudulent medical documents for the purpose of 
obtaining VA benefits to which he was not entitled.  

The Veteran filed a notice of disagreement (NOD) to the March 
2002 forfeiture decision and was issued a September 2002 
statement of the case (SOC) that affirmed the finding of 
forfeiture.  He appealed therefrom, and in a November 2003 
decision, the Board concluded that the declaration of 
forfeiture against the Veteran was proper under 38 U.S.C.A. § 
6103(a).  The Board notified the Veteran of this decision in 
November 2003; he did not file a notice of appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequently, that decision is final.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100.  

In June 2004, the Veteran filed an informal claim to reopen 
the current claim on appeal.  In its July 2004 decision, the 
RO determined that the Veteran had not submitted new and 
material evidence to reopen the previously denied claim 
denied under 38 U.S.C.A. § 6103(a) due to forfeiture of 
Department of Veterans Affairs (VA) benefits.  Although the 
RO declined to reopen the Veteran's claim, the Board is 
required to independently address the issue of reopening the 
Veteran's claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  

The Court has held that a declaration of forfeiture may be 
revoked upon the presentation of new and material evidence, 
or revised based upon a finding of clear and unmistakable 
error in the original forfeiture decision.  See Trilles v. 
West, 13 Vet. App. 314, 322 (2000).  Despite the finality of 
a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based upon the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b).  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
[Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a final decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the Veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

Since the November 2003 Board decision, the evidence 
submitted into the record includes a June 2004 private 
medical certificate, private medical records from February 
1959 to May 2004, a March 1994 check and voucher form from 
the Social Security System of the Philippines, and a 
September 2004 affidavit by the Veteran.  The form from the 
Social Security System indicates that the Veteran receives 
basic monthly pension, the private medical records reflect 
treatment for pulmonary tuberculosis beginning in February 
1959, and the June 2004 private medical certificate by 
A.T.B., M.D., states that he has treated the Veteran since 
1974 for chronic pulmonary disease (moderately advanced PTB), 
bleeding anus (hemorrhage), and anemia.  In the September 
2004 affidavit, the Veteran states that Dr. Veloria 
"recanted his treatment" towards him after the field 
examination was conducted, and the field examiner "almost 
force[d]" him to sign the deposition report by saying "sign 
this old man for you to receive your benefits soon . . . ."  
He further added that he signed the deposition without 
knowing the meaning behind the particular document.  

While the evidence submitted since the November 2003 Board 
decision is new, it is not material.  Although the Veteran 
has submitted evidence reflecting treatment for pulmonary 
tuberculosis as early as February 1959, the evidence does not 
indicate any basis to question or revisit the Board's prior 
final decision in November 2003, which upheld the forfeiture 
action according to the evidence then of record.  Here the 
dispositive question is the propriety of a VA forfeiture 
action based on allegedly fraudulent statements, and 
revocation of forfeiture is a necessary condition to further 
adjudicating the issue of benefits eligibility.  It does not 
exculpate the Veteran from having committed fraud in the 
submission of the private medical records, which is an 
unestablished fact necessary to substantiate the claim to 
revoke forfeiture of VA benefits.  The additional statements 
that the Veteran has provided are generally cumulative of the 
existing record of his contentions in support of his claim.  
See Reid v. Derwinksi, 2 Vet. App. 312 (1992).  See also 
Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the 
presentation of new arguments based on evidence already of 
record as of the previous decision does not constitute new 
evidence).  

More importantly, although the credibility of evidence is 
usually presumed, the Veteran has provided, as outlined 
above, directly contradictory statements.  As noted above, at 
the April 2001 deposition, the Veteran admitted to submitting 
fraudulent documents in support of his claims for service 
connection benefits.  However, at the August 2001 DRO 
hearing, he testified that he was unaware of what the medical 
documents stated and unknowingly submitted fraudulent 
documents.  More recently, in a September 2004 affidavit, the 
Veteran explained that the field investigator deposed him at 
an "unholy hour," and was "almost force[d]" to sign the 
deposition that he provided.  Based on these inconsistent 
statements made during the pendency of the appeal, the Board 
also finds that the Veteran has not submitted any evidence 
that raises a reasonable possibility of substantiating the 
claim.  Accordingly, while new evidence has been received, 
none of the evidence is both material to the forfeiture issue 
and supportive of restoration of the Veteran's rights as a 
claimant under VA law.  

In summary, the newly received evidence is not material to 
the disposition of the claim for revocation of forfeiture of 
VA benefits.  The information and evidence which the Veteran 
has provided does not directly contradict or warrant 
reconsideration of the November 2003 Board decision 
confirming the forfeiture of benefits.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, no further adjudication of the claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).



Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the August 2004 letter sent to the Veteran.  The 
letter explained the general criteria pertaining to the 
forfeiture of eligibility for VA benefits.  VA also informed 
him it had a duty to obtain any records held by any federal 
agency.  It also informed him that on his behalf, VA would 
make reasonable efforts to obtain records that were not held 
by a federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claim in the August 2004 
VCAA letter, and his claim was subsequently readjudicated.  
There is no prejudice to the Veteran in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records and private medical records from February 
1959 to June 2004.

VA has not provided the Veteran with an examination in 
connection with his claim on appeal; however, the Board finds 
that VA was not under an obligation to have the Veteran 
examined for his claim.  The Veteran has not brought forth 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.159(c)(4)(iii) states that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  Furthermore, a 
contemporaneous medical examination or opinion would not be 
dispositive of the issue presented in this case.  For these 
reasons, the Board finds that VA was not under an obligation 
to provide an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  




ORDER

New and material evidence not having been presented, the 
application to reopen a claim for revocation of forfeiture of 
VA benefits is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


